Math, J.
(concurring)—I concur in the result reached by the majority in this case, but for a different reason. The majority opinion holds that, since the claim filed with the city council gave the address of the administrators for one year preceding the filing of the claim, it was sufficient in this respect to answer the requirements of the city charter. In my opinion, the claim was sufficient because it gave the actual place of residence of S. Okanishi for one year next preceding his death. He was the one involved in the accident and .his address was the only one that could be beneficial to the city. The charter provides that
“All such claims for damages must accurately locate and describe the defect which caused the injury, accurately describe the injury, give the residence for one year last past of the claimant, contain the items of damages claimed and be sworn to by the claimant.”
These requirements were to enable the city to investigate the cause of the accident, the extent of the injury and the vocation and doings of the claimant for one year prior to the time the claim was filed. The residence of the party injured might be of material assistance to the city in determining whether the claim was a proper claim to be allowed, or disclose facts which could be used as a defense to the claim if an action should be brought thereon. The residence of the administrators could be of no benefit to the city, neither could the residence of the beneficiaries. S. Okanishi, who was involved in the accident, which oc*249ciirred on June 9, died four days later, or on June 13. If, in the interim, the claim had been filed he would have been the claimant, and his residence for one year preceding that would have been that which was required to be stated in the claim. As I view it, the purpose of the charter requirement was to make certain the address of the one who was involved in the accident, in order that the city’s representatives might investigate who he was, what he had been doing, and any other fact that might be material in disposing of the claim.
I concur upon the grounds that the claim was sufficient because it gave the address of S. Okanishi, deceased, for one year preceding his death, which was caused by the accident.
Mount, J., concurs with Main, J.